Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
    Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Surinder Sachar (Reg. No. 34423) March 24th, 2022.
 The application has been amended as follows:
        • Claim 10 recites “Claim 10. (Currently Amended) A manufacturing method of a semiconductor device, comprising: forming a plurality of concave portions in an interlayer dielectric film formed on a first wire provided on a first wafer and embedding a metal into the concave portions, to form a first connection pad electrically connected to the first wire and a first dummy pad; forming a plurality of concave portions in an interlayer dielectric film formed on a second wire provided on a second wafer and embedding a metal into the concave portions, to form a second connection pad electrically connected to the second wire and a second dummy pad; and joining the first connection pad and the second connection pad to each other and joining the first dummy pad and the second dummy pad to each other, wherein the concave portions are formed [[in]] such , and a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different depths from each other are formed in the resist by gray-scale lithography at a same time, and the interlayer dielectric film is etched by using the resist as a mask.”
	Now amended as the following:
“Claim 10. (Currently Amended) A manufacturing method of a semiconductor device, comprising: forming a plurality of concave portions in an interlayer dielectric film formed on a first wire provided on a first wafer and embedding a metal into the concave portions, to form a first connection pad electrically connected to the first wire and a first dummy pad; forming a plurality of concave portions in an interlayer dielectric film formed on a second wire provided on a second wafer and embedding a metal into the concave portions, to form a second connection pad electrically connected to the second wire and a second dummy pad; and joining the first connection pad and the second connection pad to each other and joining the first dummy pad and the second dummy pad to each other, wherein the concave portions are formed [[in]] such , and a resist is formed on the interlayer dielectric film formed on the first wire, patterns including two types of concave portions with different depths from each other are formed in the resist by gray-scale lithography at a same time, and the interlayer dielectric film formed on the first wire is etched by using the resist as a mask.”
        • Claim 12 recites "Claim 12. (Currently Amended) [[The]] A manufacturing method of a semiconductor device, comprising: forming a plurality of concave portions in an interlayer dielectric film formed on a first wire provided on a first wafer and embedding a metal into the concave portions, to form a first connection pad electrically connected to the first wire and a first dummy pad, forming a plurality of concave portions in an interlayer dielectric film formed on a second wire provided on a second wafer and embedding a metal into the concave portions, to form a second connection pad electrically connected to the second wire and a second dummy pad; and joining the first connection pad and the second connection pad to each other and joining the first dummy pad and the second dummy pad to each other, wherein the concave portions are formed such that a thickness of the first dummy pad is smaller than a thickness of the first connection pad and a thickness of the second dummy pad is also smaller than a thickness of the second connection pad, or the thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second connection pad, and a resist is formed on the interlayer dielectric film formed on the first wire, patterns including two types of concave portions with different depths from each other are formed in the resist by a nanoimprint technique at a same time, and the interlayer dielectric film formed on the first wire is etched by using the resist as a mask."

	“Claim 12. (Currently Amended) [[The]] A manufacturing method of a semiconductor device, comprising: forming a plurality of concave portions in an interlayer dielectric film formed on a first wire provided on a first wafer and embedding a metal into the concave portions, to form a first connection pad electrically connected to the first wire and a first dummy pad, forming a plurality of concave portions in an interlayer dielectric film formed on a second wire provided on a second wafer and embedding a metal into the concave portions, to form a second connection pad electrically connected to the second wire and a second dummy pad; and joining the first connection pad and the second connection pad to each other and joining the first dummy pad and the second dummy pad to each other, wherein the concave portions are formed such that a thickness of the first dummy pad is smaller than a thickness of the first connection pad and a thickness of the second dummy pad is also smaller than a thickness of the second connection pad, or the thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second connection pad, and a resist is formed on the interlayer dielectric film formed on the first wire, patterns including two types of concave portions with different depths from each other are formed in the resist by a nanoimprint technique at a same time, and the interlayer dielectric film formed on the first wire is etched by using the resist as a mask.”
        • Claim 13 recites “Claim 13. (Currently Amended) [[The]] A manufacturing method of a semiconductor device, comprising: 3Application No. 17/009,346 Reply to Office Action of December 8, 2021 forming a plurality of concave portions in an interlayer dielectric film formed on a first wire provided on a first wafer and embedding a metal into the concave portions, to form a first connection pad electrically connected to the first wire and a first dummy pad forming a plurality of concave portions in an interlayer dielectric film formed on a second wire provided on a second wafer and embedding a metal into the concave portions, to form a second connection pad electrically connected to the second wire and a second dummy pad; and joining the first connection pad and the second connection pad to each other and joining the first dummy pad and the second dummy pad to each other, wherein the concave portions are formed such that a thickness of the first dummy pad is smaller than a thickness of the first connection pad and a thickness of the second dummy pad is also smaller than a thickness of the second connection pad, or the thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second connection pad, and a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different opening widths from each other are formed in the resist at a same time, and the interlayer dielectric film is etched by using the resist as a mask.”
Now amended as the following:
“Claim 13. (Currently Amended) [[The]] A manufacturing method of a semiconductor device, comprising: 3Application No. 17/009,346 Reply to Office Action of December 8, 2021 forming a plurality of concave portions in an interlayer dielectric film formed on a first wire provided on a first wafer and embedding a metal into the concave portions, to form a first connection pad electrically connected to the first wire and a first dummy pad forming a plurality of concave portions in an interlayer dielectric film formed on a second wire provided on a second wafer and embedding a metal into the concave portions, to form a second connection pad electrically connected to the second wire and a second dummy pad; and joining the first connection pad and the second connection pad to each other and joining the first dummy pad and the second dummy pad to each other, wherein the concave portions are formed such that a thickness of the first dummy pad is smaller than a thickness of the first connection pad and a thickness of the second dummy pad is also smaller than a thickness of the second connection pad, or the thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second connection pad, and a resist is formed on the interlayer dielectric film on the first wire, patterns including two types of concave portions with different opening widths from each other are formed in the resist at a same time, and the interlayer dielectric film on the first wire is etched by using the resist as a mask.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818